     Case 2:19-cv-00406-TLN-KJN Document 40 Filed 09/10/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11       MICHAEL WITKIN,                                 No. 2:19-cv-00406-TLN-KJN
12                        Plaintiff,
13             v.                                        ORDER
14       M. LOTERSZTAIN, et al.,
15                        Defendants.
16

17            On August 4, 2021, Plaintiff filed a motion for reconsideration of the magistrate judge’s

18   order filed on July 14, 2021, denying Plaintiff’s motion to modify the discovery order.1

19            Pursuant to E.D. Local Rule 303(f), a magistrate judge’s orders shall be upheld unless

20   “clearly erroneous or contrary to law.” Id. Upon review of the entire file, the Court finds that it

21   does not appear that the magistrate judge’s ruling was clearly erroneous or contrary to law.

22            Therefore, IT IS HEREBY ORDERED that, upon reconsideration (ECF No. 39), the order

23   of the magistrate judge filed July 14, 2021 (ECF No. 38) is AFFIRMED.

24   Date: September 9, 2021

25                                                   Troy L. Nunley
                                                     United States District Judge
26   1
            Plaintiff’s motion for reconsideration was served on July 24, 2021 (ECF No. 39 at 17) and
27   was therefore timely filed under the mailbox rule. See Houston v. Lack, 487 U.S. 266, 270
     (1988); Douglas v. Noelle, 567 F.3d 1103, 1108-09 (9th Cir. 2009) (mailbox rule articulated in
28   Houston applies to civil rights actions).
                                                       1
